      Case 4:21-cv-00316-RH-MAF Document 1 Filed 07/29/21 Page 1 of 5




                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF FLORIDA
                        TALLAHASSEE DIVISION


                   State Court Case No. 2021 CA 000868


CLAUDETTE ROWLAND,

            Plaintiff,

vs.                                         Case No.

DOLLAR TREE STORES,

            Defendants.


                           NOTICE OF REMOVAL


      Defendant, DOLLAR TREE STORES, (“Defendant”), hereby removes

this civil action to the United States District Court for the Northern District of

Florida, pursuant to 28 U.S.C. §1332 and 1446, and in support thereof

states the following:

      1.    Defendant files this Notice of Removal pursuant to 28 U.S.C.

§1446. This Notice of Removal is being filed with the Court within thirty

(30) days of the receipt of papers notifying Defendant of the amount in

controversy.



                                        1
      Case 4:21-cv-00316-RH-MAF Document 1 Filed 07/29/21 Page 2 of 5




      2.    Plaintiff, Claudette Rowland (“Plaintiff”), commenced this action

against Defendant in the Circuit Court of the Second Judicial District, in and

For Leon County, Florida, by filing a Complaint (Case No. 2021-CA-

000868) on May 11, 2021. The Complaint was served on Defendant, on

May 19, 2021, attached as “Exhibit A”. Accompanying this Notice of

removal is a copy of the Summons as “Exhibit B”, and the state clerk’s

docket as “Exhibit C”.

      3.    The time for removing this action to Federal Court has not

expired.

      4.    Pursuant to 28 U.S.C. §1446(d), a true and correct copy of this

Notice will be filed with the Clerk of Court, Leon County, Florida, promptly

after the filing of this Notice, and written notice will be served on counsel for

the adverse party. A copy of the Notice to State Court of Removal (without

attachments) is attached as “Exhibit D” and a copy of the Notice of

Removal to Adverse Party (without attachments) is attached hereto as

“Exhibit E”.

                               JURISDICTION

      5.    This Court has diversity jurisdiction over the claims pleaded in

the Complaint pursuant to 28 U.S.C. § 1332(a)(1), because the action is




                                       2
      Case 4:21-cv-00316-RH-MAF Document 1 Filed 07/29/21 Page 3 of 5




between citizens of different states. Defendant is a foreign corporation of

Virginia and Plaintiff is a citizen of the State of Florida.

      6.    The amount in controversy exceeds $75,000. There can be no

dispute as the amount in controversy, given the injuries alleged and

medical costs incurred, evidenced by medical bills produced by Plaintiff’s

counsel in this case, and communications from Plaintiff’s counsel as to

future medical recommendations.

      7.    Accordingly, because the amount in controversy involves more

than $75,000 and there is complete diversity of citizenship between Plaintiff

and Defendant, the Court has diversity jurisdiction of this matter pursuant to

28 U.S.C. §1332(a)(1).

      8.    Removal of the action is proper pursuant to 28 U.S.C. §1446.

                                     VENUE

      9.    Pursuant to 28 U.S.C. § 1441(a), the United States District

Court for the Northern District of Florida is the proper venue for removal

because it embraces the place where the state court action is pending.

      WHEREFORE, Defendant requests the above-described action now

pending against it in the Circuit Court of the Second Judicial District, in and

For Leon County, Florida be removed to the United States District Court for

the Northern District of Florida.


                                         3
      Case 4:21-cv-00316-RH-MAF Document 1 Filed 07/29/21 Page 4 of 5




                          CERTIFICATE OF SERVICE

      I HEREBY CERTIFY the foregoing document was filed via CM/ECF

on July 29, 2021. I also certify the foregoing document is being served on

this day to all counsel of record or pro se parties identified on the attached

Service List in the manner specified, either via Transmission of Notices of

Electronic Filing generated by CM/ECF or by U.S. Mail for those counsel or

parties who are not authorized to receive electronically filed pleadings in

this action.

               Respectfully submitted,

                                             CARR ALLISON
                                             305 South Gadsden Street
                                             Tallahassee, Florida 32301
                                             T: (850) 222-2107
                                             F: (850) 222-8475
                                             E1: eburgess@carrallison.com
                                             E2: kscarpone@carrallison.com
                                             E3: bechols@carrallison.com
                                             E3: lkustel@carrallison.com


                                             /s/ Elizabeth Burgess
                                             Elizabeth Burgess  FBN 13313
                                             Kayla M. Scarpone  FBN 113606

                                             Attorneys for Defendant




                                         4
     Case 4:21-cv-00316-RH-MAF Document 1 Filed 07/29/21 Page 5 of 5




                              Service List

Service via Transmission of Notice of Electronic Filing generated by
CM/ECF or by U.S. Mail.

Craig A. Richards, Esquire
Morgan & Morgan
313 North Monroe Street, Suite 401
Tallahassee, Florida 32301
(Crichards@forthepeople.com)
Attorney for Plaintiff




                                     5
